234 F.3d 1331 (D.C. Cir. 2000)
William A. Warren, Appellantv.United States of America, et al., Appellees
No. 00-5130
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 15, 2000Decided December 26, 2000

Appeal from the United States District Court  for the District of Columbia (No. 97cv02415)
Gene A. Bechtel argued the cause for appellant.  With him  on the briefs was Patrick C. Clary.
David J. Lazerwitz, Attorney, United States Department of  Justice, argued the cause for appellees.  With him on the  brief were Lois J. Schiffer, Assistant Attorney General, and  Jeffrey C. Dobbins, Attorney, United States Department of  Justice.
Before:  Edwards, Chief Judge, Sentelle and Henderson,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
William A. Warren appeals from  the District Court's dismissal of his suit to quiet title to  Navassa Island and its deposit of guano (bird droppings rich  in nitrogen and phosphate).  The District Court held that the  12-year limitations period in the Quiet Title Act ("QTA"), 28  U.S.C. 2409a(g) (1994), barred Warren's claim because he and  his predecessors in interest knew, or should have known, of a  claim by the United States to the Island asserted more than  12 years before Warren brought his action in February 1997. The District Court also found that, even if it had jurisdiction  over the action, Warren had failed to demonstrate a legally  cognizable interest in Navassa Island and its guano, because  Warren's predecessors in interest possessed merely a revocable license to mine guano that the United States terminated  as early as 1916.


2
We agree that Warren's action is barred.  Numerous  events establish that, at least 12 years before Warren filed his  action, there was notice, both actual and constructive, of the  United States' claim of sole and exclusive ownership of the  Island and its mineral resources.  None of Warren's predecessors in interest challenged any of the Government's claims,  and there is no support for Warren's contention that the  Government abandoned its claim to the Island in 1996.


3
Even were jurisdiction proper over Warren's quiet-title  action, we agree with the District Court that neither Warren  nor his predecessors in interest possessed a legally cognizable  fee ownership interest in Navassa Island.  Warren's predecessors in interest possessed nothing more than a revocable  license to occupy the Island for the purpose of mining guano,  and the United States revoked that license in the early 1900s.

I. Background

4
Navassa Island is an island of less than three square miles,  located in the Caribbean Sea between Haiti and Jamaica, approximately 100 miles south of Guantanamo Bay, Cuba. See Office of the General Counsel, U.S. General Accounting Office, Pub. No. GAO/OGC-98-5, Report to House Comm.  on Resources, U.S. Insular Areas:  Application of the U.S.  Constitution 47 (1997);  Jones v. United States, 137 U.S. 202,  205 (1890).  Peter Duncan discovered the Island, and claimed  it for the United States on November 18, 1857, pursuant to  the Guano Islands Act of August 18, 1856, 48 U.S.C. §§ 14111419 (1994).  See Jones, 137 U.S. at 204-06, 217.


5
The Guano Islands Act provides for islands, rocks, or keys,  not within the jurisdiction of any other government, to "be  considered as appertaining to the United States," if a United  States citizen discovers upon them a deposit of guano and  provides notice of discovery to the Department of State.  48  U.S.C. §§ 1411, 1412.  Upon giving the appropriate notice,  "[t]he discoverer, or his assigns ... may be allowed, at the  pleasure of Congress, the exclusive right of occupying such  island, rocks, or keys, for the purpose of obtaining guano, and  of selling and delivering the same to citizens of the United  States."  48 U.S.C. § 1414.


6
On December 8, 1859, then-Secretary of State, Lewis Cass,  issued a proclamation granting Edward Cooper, the assignee  of Peter Duncan, "all the privileges and advantages intended  by [the] act."  Jones, 137 U.S. at 206.  Cooper subsequently  assigned his interest to the Navassa Phosphate Company. See Warren v. United States, Civ. No. 97-2415, Transcript of  Motions Hearing before the Honorable Paul L. Friedman  ("Hearing Tr.") at 30 (Feb. 16, 2000).


7
In 1889, an employee of the Navassa Phosphate Company  was tried and convicted in the U.S. District Court for the  District of Maryland for the murder of his supervisor on  Navassa Island.  See Jones, 137 U.S. at 203-04.  The defendant argued that a federal court in the United States did not  have the authority to try him because Navassa Island was not  within the jurisdiction of the United States.  See id. at 209. When the case reached the Supreme Court, the only issue  was the status of Navassa Island as a possession of the  United States.  The Supreme Court ruled that the question of the United States' sovereignty over Navassa Island was for  the political branches of government, the Congress and the  Executive, to determine.  The opinion of the Court examined  in detail the history of the exercise of United States sovereignty over Navassa Island and concluded that "the Guano  Islands Act of August 18, 1856 ... is constitutional and valid; ... the Island of Navassa must be considered as appertaining  to the United States."  Id. at 224.


8
The removal of guano from Navassa Island continued until  1898 when, at the outset of the Spanish-American War,  President William McKinley ordered all inhabitants of Navassa Island removed.  See Hearing Tr. at 30.  Thereafter, the  Navassa Phosphate Company was placed in receivership, and  its assets were sold at auction to pay creditors.  See id.  It is  not clear how the interests of the Navassa Phosphate Company were ultimately divided.  For purposes of the proceeding  before this court, the Government accepts Warren's chain of  title to the rights and interests of the Navassa Phosphate  Company.  It is not disputed that all guano mining on  Navassa Island ended by 1901 and that the Navassa Phosphate Company was dissolved in 1924.  See id.


9
By an Act of October 22, 1913, 38 Stat. 224 (1913), Congress appropriated $125,000 "[f]or a light station on Navassa  Island, in the West Indies."  Subsequently, by a Proclamation  of January 17, 1916, 39 Stat. 1763 (1916), President Woodrow  Wilson declared that the "Island of Navassa in the West  Indies be and the same is hereby reserved for lighthouse  purposes, such reservation being deemed necessary in the  public interests."  In support of this reservation of Navassa  Island, the Proclamation recited the Guano Islands Act and  the 1913 congressional appropriation.


10
Construction of the lighthouse was completed on October  21, 1917.  Though originally tended by keepers, the lighthouse was eventually automated.  The Coast Guard maintained lighthouse facilities on Navassa Island until September  1996, at which time the Coast Guard removed its equipment  and facilities from the property.  See Hearing Tr. at 31.


11
On July 16, 1996, Warren requested permission from the  Coast Guard to land on Navassa Island to shoot a documentary.  See Letter from Bill Warren, to Commander of the  Seventh U.S. Coast Guard District (July 16, 1996), reprinted  in Joint Appendix ("J.A.") 191, 470.  He stated therein,  "[a]lthough Navassa is U.S. owned, we understand that even  U.S. Citizens such as ourselves are required to get your  permission to land there."  Id.  On September 11, 1996, the  United States granted Warren's request to visit the Island,  subject to his submission of a waiver of liability and acceptance of responsibility form prior to landing.  See Letter from  B.W. Hadley, Captain, U.S. Coast Guard, to Bill Warren  (Sept. 11, 1996), reprinted in J.A. 192.  The following day,  Warren submitted a letter providing "notice of his discovery,  occupation and possession of Navassa Island."  See Letter  from Charles P. LeBeau, Esq., to Warren Christopher, Secretary of State (Sept. 12, 1996), reprinted in J.A. 148-49.  The  letter claimed that the Coast Guard had abandoned the  Island, and requested that the Department of State enter and  certify Warren's claim of discovery under the Guano Islands  Act.  See id. at 149.


12
On January 7, 1997, the Department of State sent an  interim response to Warren, indicating that Navassa Island  was already under United States' jurisdiction and that the  matter had been taken under advisement.  See Letter from  T. Michael Peay, Office of the Legal Adviser, U.S. Department of State, to Charles P. LeBeau, Esq. (Jan. 7, 1997),  reprinted in J.A. 194.  On January 16, 1997, the Secretary of  the Interior issued Order No. 3205, placing the civil administration of Navassa Island under the Director of the Office of  Insular Affairs.  See Secretary's Order No. 3205, Department  of the Interior (Jan. 16, 1997), reprinted in J.A. 361;  Secretary's Order No. 3205, Amendment No. 1, Department of the  Interior (Jan. 14, 1998), reprinted in J.A. 363.  Order No.  3205 was superseded by a Memorandum of Understanding  entered between the Office of Insular Affairs and the U.S.  Fish and Wildlife Service on April 22, 1999, pursuant to which  the Fish and Wildlife Service currently manages Navassa  Island as a National Wildlife Refuge.  See Memorandum of Understanding between the Director, U.S. Fish and Wildlife  Service and the Director, Office of Insular Affairs (Apr. 22,  1999), reprinted in J.A. 388-90.


13
On February 13, 1997, Warren filed a pro se complaint in  the U.S. District Court for the Southern District of California  seeking an injunction against an alleged sale of Navassa  Island and "full and complete title to the Island, buildings and  guano."  Complaint, Warren v. United States, Civ. No. 97242-B (S.D. Cal. Feb. 13, 1997).  Warren amended his complaint two more times to include additional parties such as  Secretary of the Interior Bruce Babbitt and Secretary of  State Madeleine Albright as defendants.  See First Amended  Complaint, Warren v. United States, Civ. No. 97-242-B (S.D.  Cal. Aug. 26, 1997);  Second Amended Complaint, Warren v.  United States, Civ. No. 97-2415 (D.D.C. Apr. 22, 1998). In  October 1997, the U.S. District Court for the Southern District of California transferred the case to the U.S. District  Court for the District of Columbia.  See Warren v. United  States, Civ. No. 97-242-B, (S.D. Cal. Oct. 9. 1997) (order  transferring venue).


14
In 1998, Warren obtained a quit claim deed and assignment  of interest from heirs of two individuals--James A. Woodward and George W. Grafflin--alleged assignees of the interest of the Navassa Phosphate Company.  On September 17,  1998, Warren filed a third amended complaint, adding claims  based on an unconstitutional taking of his property rights and  violationsof the Administrative Procedure Act, and requesting the imposition of penalties against three members of  Congress and the President of the United States for failing to  represent adequately his interests.  See Third Amended  Complaint, Warren v. United States, Civ. No. 97-2415  (D.D.C. Sept. 17, 1998).


15
On November 25, 1998, the United States filed a motion to  dismiss, arguing that the District Court lacked subject matter  jurisdiction over Warren's claims and, in the alternative,  moved for summary judgment.  Warren filed a motion for  leave to file a fourth amended complaint that the District  Court subsequently granted.  See Plaintiff's Motion for Leave to File Amended and Supplemental Complaint, Civ. No.  97-2415 (D.D.C. Apr. 5, 1999).  The complaint set forth four  claims based entirely on the quit claim deed and assignments  of interest.  Claims one and two sought declaratory relief  establishing Warren's ownership and rights to Navassa Island.  See id.  In claim three, Warren claimed that Order No.  3205, "violat[ed] the separation of powers between the executive and legislative branches of government as provided in the  Constitution of the United States," id., and sought an injunction against continuing "such wrongful and unlawful conduct." Id.  Claim four stated the takings claim.  Id.


16
On February 16, 2000, the District Court held a hearing  and dismissed Warren's claims for lack of subject matter  jurisdiction.  Hearing Tr. at 39-40.  In the alternative, the  District Court rejected the claim of fee title ownership of  Navassa Island, finding that the Guano Islands Act conveyed  only a revocable license, and that the President possessed the  authority to reserve Navassa Island for navigational use,  thereby revoking such license, based on Congress's authorization of funds for the lighthouse and the President's implied  power to reserve public lands.  See id.  The District Court  also dismissed the takings claim from which Warren does not  appeal.

II. Analysis

17
The Quiet Title Act ("QTA") is the "exclusive means by  which adverse claimants [may] challenge the United States'  title to real property."  Block v. North Dakota, 461 U.S. 273,  286 (1983).  The statute operates as a waiver of the United  States' sovereign immunity as to certain quiet title actions. See 28 U.S.C. § 2409a(a).  That waiver is limited in scope,  however, and the terms of the Act "define the extent of the  court's jurisdiction."  United States v. Mottaz, 476 U.S. 834,  841 (1986);  see also United States v. Sherwood, 312 U.S. 584,  586 (1941).  One limitation specified in the Act is the requirement that:


18
[a]ny civil action under this section, except for an action brought by a State, shall be barred unless it is com menced within twelve years of the date upon which it accrued.  Such action shall be deemed to have accrued on the date the plaintiff or his predecessor in interest knew or should have known of the claim of the United States.


19
28 U.S.C. § 2409a(g).


20
A "test of reasonableness" applies to determine whether a  plaintiff, or his predecessors in interest, "knew or should have  known" of a federal claim of interest in property.  See D.C.  Transit System, Inc. v. United States, 717 F.2d 1438, 1441  (D.C. Cir. 1983).  "Knowledge of the claim's full contours is  not required.  All that is necessary is a reasonable awareness  that the Government claims some interest adverse to the  plaintiff's."  Knapp. v. United States, 636 F.2d 279, 283 (10th  Cir. 1980).


21
In this case, there is undisputed evidence in the record  demonstrating that Warren and his predecessors in interest  "knew or should have known" that the United States claimed  an interest in Navassa Island more than 12 years beforeWarren filed his quiet title action.  Actual notice of the  United States' adverse claim of title to Navassa Island was  given to Warren's predecessor in interest, James Woodward,  as early as 1915, in a letter from the Assistant Secretary of  the Department of Commerce.  See Letter from E.S. Sweet,  Assistant Secretary, Department of Commerce, to James  Woodward (Apr. 14, 1915), reprinted in J.A. 315.  In response to a communication from Woodward to President  Wilson in which Woodward offered to sell Navassa Island to  the United States, Assistant Secretary Sweet informed Woodward that "as the title to the island [of Navassa] is in the  United States it is considered unnecessary to take any measures looking to the purchase of land on the island in connection with the establishment of a lightstation thereon."  Id.


22
Warren's predecessors in interest were also afforded constructive notice of the United States' claim to Navassa Island. The most significant instance of such notice arose in 1916,  when President Woodrow Wilson, pursuant to a congressional  authorization, issued a Proclamation declaring that all of Navassa Island was unqualifiedly reserved for a lighthouse  base.  The Proclamation stated that


23
the said Island of Navassa in the West Indies be and the same is hereby reserved for lighthouse purposes, such reservation being deemed necessary in the public interests, subject to such legislative action as the Congress of the United States may take with respect thereto.


24
39 Stat. 1763 (1916) (emphasis added).


25
Warren contends that the presidential Proclamation was  not inconsistent with private ownership of the Island or the  right to occupy such lands to mine guano.  He contends that  the lighthouse on Navassa takes up only a portion of the  Island, and refers to a lighthouse located on Fenwick Island,  Delaware, which allegedly operates in close proximity to  private ownership interests.  Whether or not the situation of  Fenwick Island is as Warren asserts it to be, its status is  unquestionably inapposite.  Here we have a presidential  Proclamation that clearly and lawfully reserved the entire  Island of Navassa for use by the United States Government. The reservation of the Island served to terminate any contrary private interest in the land, if any existed at that point. And nearly 50 years after the issuance of the 1916 Proclamation, federal officials were still citing it as evidence of the  United States' claim.  In 1962, for example, in response to an  inquiry regarding the status of Navassa Island, the Coast  Guard replied that


26
[t]his Island is under the sole and exclusive jurisdiction of the United States pursuant to 48 U.S.C. 1411, and by Proclamation of the President dated 17, January, 1916, the entire Island was reserved for lighthouse purposes. Therefore, it is unlike other possessions of the United States in that the entire Island is a government (Coast Guard) reservation.


27
Letter from D. McG. Morrison, Vice Admiral, U.S. Coast  Guard, Acting Commandant, to Francis K. Campbell (Oct. 11,  1962), reprinted in J.A. 423-24.


28
Warren questions the President's authority to revoke any  interest in Navassa Island.  He notes that by the express  provisions of the Act, the rights accorded to private tenants  were terminable only "at the pleasure of Congress."  See 48  U.S.C. § 1414 (emphasis added).  But he ignores the important sequence of events leading to the reservation of Navassa  Island as a navigational aid.  In 1913, Congress sanctioned  the termination of guano mining interests on Navassa Island  by appropriating $125,000 for the construction of a lighthouse. See 38 Stat. 224 (1913).  Three years later, the President  formalized the revocation of guano mining interests in the  Proclamation which referred to the congressional appropriation, and declared that it was "necessary" and in the "public  interest" to reserve the Island for lighthouse purposes.  See  39 Stat. 1763 (1916).


29
Warren contends that, even if the United States expressed  an interest in Navassa Island sufficient to threaten claims of  fee simple ownership, the President's act and subsequent  Government acts of "ownership" did not provide constructive  notice that the Government's interest was adverse to preexisting mining rights, nor would, Warren asserts, the subsequent administration and maintenance of the Island by the  Coast Guard.  See Michel v. United States, 65 F.3d 130, 132  (9th Cir. 1995) ("[W]hen the plaintiff claims a non-possessory  interest such as an easement, knowledge of a government  claim of ownership may be entirely consistent with a plaintiff's claim").  We find no merit in Warren's position.


30
"The sufficiency of actual and open possession of property  is to be judged in the light of its character and location." United States v. Fullard-Leo, 331 U.S. 256, 279 (1947).  In  this case, Warren and his predecessors "knew or should have  known the government claimed the exclusive right" to use the  Island and to deny access to all others.  Michel, 65 F.3d at  132 (emphasis added).  Although the United States did not  avail itself of the opportunity to mine the guano itself, there  were significant acts, sufficient to place Warren's predecessors in interest on notice that their mining rights were in  jeopardy.  No private mining ventures operated on the Island  after 1901.  Indeed, there is no evidence of sustained occupancy on the Island by private parties after the early 1900s. Beginning in 1963 and until at least 1967, the Island was  posted with signs prohibiting trespassing, and for many years  the Coast Guard denied access to the Island to all but federal  employees.  From 1970 until 1996, the Coast Guard restricted  access to Navassa, and no person was able to enter Navassa  Island legally without the Coast Guard's express permission.


31
Since 1978 the National Oceanic and Atmospheric Administration ("NOAA") of the U.S. Department of Commerce has  issued nautical charts clearly stating that


32
Navassa Island is a reservation administered through the Commander, Seventh Coast Guard District.  Landing or entry on the island is prohibited, except under permit signed by the Commander, 7th U.S. Coast Guard District.


33
Declaration of David B. MacFarland, Captain, NOAA, Warren v. United States, Civ. No. 97-2415 (May 18, 1999), reprinted in J.A. 407-11 (emphasis added).  The nautical charts  are significant, because there is no way to approach Navassa  Island except by sea.  In addition, beginning in July 1984, the  NOAA has released a publication describing Navassa Island  as a federally restricted area and informing the public that  requests to visit Navassa should be made to the Commander,  Seventh District Coast Guard, Miami, Florida.  It was presumably for this reason that Warren sought permission from  the Commander of the Seventh District Coast Guard in  Miami, Florida, to land on Navassa Island in July 1996.


34
The presidential Proclamation reserving Navassa Island for  lighthouse purposes, coupled with the Coast Guard's practice  of restricting access, and, for some years, denying access  altogether, to the Island, as well as the Government's consistent claims of sole and exclusive ownership, reasonably and  clearly indicated that the United States had revoked any  outstanding rights or interests to "occupy" Navassa Island for  the purpose of mining guano.  Warren's predecessors in  interest therefore had actual and constructive notice of the  United States' claims to Navassa Island and its resources more than 12 years before Warren brought his suit to quiet  title to the Island in his favor.


35
Warren makes an alternative argument:  that the Coast  Guard's removal of lighthouse equipment from Navassa Island in August 1996 was a formal abandonment of the United  States' claim to the Island, and triggered a new statute of  limitations period.  We reject this assertion. In the first  place, the Government cannot abandon property without congressional authorization.  See Royal Indem. Co. v. United  States, 313 U.S. 289, 294 (1941);  see also United States v.  California, 332 U.S. 19, 40 (1947).  Moreover, the undisputed  facts do not support the abandonment claim.  Before dismantling the lighthouse, the Coast Guard explained, in a 1995  communiquE to the American Embassy in Haiti, that "[t]he  discontinuation of the lighthouse operations is in no way  intended to affect U.S. possession of or jurisdiction over  Navassa Island."  CommuniquE from Commandant Cogard,  to American Embassy, Port Au Prince, (Mar. 1995), reprinted  in J.A. 466.  Indeed, following the Coast Guard's removal of  the lighthouse equipment, the United States continued to  assert its jurisdiction over the Island, and it has continued to  regulate and restrict access to the Island.  In contrast, there  is no proof that any of Warren's predecessors in interest ever  set foot on the Island after 1901, or even inquired of the  continuing viability of their rights. There is, thus, no evidence  that the United States abandoned its claim to the Island, and  Warren's attempt to resurrect mining interests long since  terminated is based on a meritless claim.  The District Court  correctly determined that it was without subject matter jurisdiction to hear Warren's claim.


36
Even if the Court had jurisdiction to hear the quiet title  action, it is abundantly clear that the Guano Islands Act did  not convey any fee ownership interest in the land or minerals  to a discoverer.  As the Supreme Court explained in Duncan  v. Navassa Phosphate Co., 137 U.S. 647 (1891), the interest  conveyed under the Act was in the nature of a "usufruct" or  license to mine guano that was terminable "at the pleasure of  Congress."  Id. at 652-53.  "The whole right conferred upon  the discoverer and his assigns is a license to occupy the island for the purpose of removing the guano."  Id. at 651.  The Act  conveyed only a license that was revocable at will by the  United States, and that revocation occurred when the President reserved Navassa Island for navigational purposes in  1916 pursuant to the 1913 congressional appropriation.


37
Warren's final argument is that this court should recognize  his fee title claim to Navassa based on a "federal common  law" ownership doctrine culled from the Supreme Court's  decision in United States v. Fullard-Leo, 331 U.S. 256 (1947). In Fullard-Leo, the Supreme Court recognized the interests  of private claimants (against the United States) in Palmyra  Island, a former possession of the Kingdom of Hawaii.  See  id.  Fullard-Leo does not, however, establish a "federal  common law" right of ownership in "remote islands."  Indeed,  the Court expressly dismissed the possibility, stating that  "[w]e are not dealing with an explorer's claim of title to lands  of a savage tribe or that of a discoverer of a hitherto unknown  islet."  Id. at 268.  Rather, the Court considered the doctrine  of "lost grant," which, it observed, was an established doctrine in Hawaiian common law before its annexation by the  United States, and could therefore be applied against the  United States, as the successor to Hawaii.  See id at 269-70. The lost grant doctrine has no application in this case.

III. Conclusion

38
Warren's action is barred by the 12-year limitations period  in the Quiet Title Act.  Even were Warren's claim timely, it  would fail for lack of merit.  Accordingly, the judgment of the  District Court is affirmed.


39
So ordered.